Exhibit 10.6
 
NVIDIA CORPORATION
CERTIFICATE OF STOCK OPTION GRANT
                                                                                         2007
EQUITY INCENTIVE PLAN
 
 
Summary of Grant Award:
 

  Granted to:  
 
Grant Number:
 
 
Social Security Number/Global ID:
 
 
Grant Date(mm/dd/yyyy):
 
 
Expiration Date(mm/dd/yyyy):
 
 
 
 
 
Shares Granted:
 
 
Grant Price:
 
 
Grant Type:
 

 
 


Vesting Schedule:
 
 Date of Vest
Number of Shares Vesting
 Vesting in Period
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

 

--------------------------------------------------------------------------------


 
 
NVIDIA CORPORATION
2007 EQUITY INCENTIVE PLAN
 
INCENTIVE STOCK OPTION
 
TERMS and CONDITIONS of STOCK OPTION
 
This document sets forth the terms of an Option (the “Option”) granted by NVIDIA
Corporation, a Delaware corporation (the “Company”), pursuant to its 2007 Equity
Incentive Plan (the “Plan”). The Option is evidenced by a Certificate of Stock
Option Grant (“Certificate”) displayed on the website of Smith Barney Stock Plan
Services or such other third party stock administration provider used by the
Company from time to time (the “Website”). The Certificate is hereby
incorporated herein by reference, including without limitation the information
in the Certificate that specifies the person to whom the Option is granted
(“you” or “Grantee”), the specific details of the Option, and your automatic
electronic acceptance of the Certificate at the Website.  Defined terms not
explicitly defined in this Terms and Conditions of Stock Option but defined in
the Plan shall have the same definitions as in the Plan.
 
The details of your Option are as follows:
 
1.  The total number of shares of Common Stock subject to this Option is set
forth in the Certificate.  This Option is intended to qualify and will be
treated as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended, (the “Code”) to the greatest extent
permitted by applicable law, and any portion not qualifying as an incentive
stock option shall be treated as a non-statutory stock option.
 
2.  The exercise price of this Option is set forth on the Certificate and is
equal to the Fair Market Value of the Common Stock on the date of grant of this
Option.
 
3.   Subject to the limitations contained herein this Option shall vest and be
exercisable as follows:
 
(a)  The Option will vest and become exercisable with respect to each
installment set forth in the Certificate as of the date of vesting applicable to
such installment as set forth in the Certificate.
 
(b)  If your Continuous Service terminates at any time as a result of your
death, this Option shall become immediately fully vested and exercisable.


(c)  Except as otherwise expressly provided in the Plan (including Section 5(g)
of the Plan), if your Continuous Service terminates for any reason or for no
reason, this Option shall be exercisable only to the extent vested on such
termination date, and shall terminate to the extent not exercised on the earlier
of the Expiration Date (as defined below) or the date that is ninety (90) days
following the date of termination.  However, if your termination of Continuous
Service is due to your Disability, this Option shall terminate to the extent not
exercised on the earlier of the Expiration Date or the date that is twelve (12)
months following the date of termination.  However, if such termination of
Continuous Service is due to your death, or if you die within the period in
which this Option would otherwise be exercisable following your termination
date, this Option shall terminate to the extent not exercised on the earlier of
the Expiration Date or the date that is eighteen (18) months following the date
of your death.


(d)  To the extent that this Option is otherwise intended to be treated as an
incentive stock option, note that to obtain the federal income tax advantages
associated with an incentive stock option, the Code requires that at all times
beginning on the date of grant of your Option and ending on the date that is
three (3) months before the date of your Option’s exercise, you must be an
employee of the Company or an affiliate, except in the event of your death or
Disability.  To the extent that the Company has provided for extended
exercisability of your Option under certain circumstances for your benefit, the
Company cannot guarantee that your Option will necessarily be treated as an
incentive stock option if you continue to provide services to the Company or an
affiliate after your employment terminates or if you otherwise exercise your
Option more than three (3) months after the date your employment with the
Company or an affiliate terminates. 
 
4.    (a)  You may exercise this Option, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to the Plan. You
may exercise this Option only for whole shares.
 
(b)  You may elect to pay the exercise price under one of the following
alternatives:
 
(i)            Payment in cash or check at the time of exercise;
 
(ii)            Payment pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock subject to this Option, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions issued by you to pay
the aggregate exercise price to the Company from the sales proceeds;
 
(iii)            Provided that at the time of exercise the Company's Common
Stock is publicly traded and quoted regularly in the Wall Street Journal,
payment by delivery of already-owned shares of Common Stock, held for the period
required at the time of exercise by the Company, and owned free and clear of any
liens, claims, encumbrances or security interests, which Common Stock shall be
valued at its Fair Market Value on the date of exercise; or


(iv)           Payment by a combination of the methods of payment specified in
subparagraphs (i) through (iii) above.
 
 

--------------------------------------------------------------------------------


 
(c)  By accepting this Option, you agree that the Company may require you to
enter an arrangement providing for the cash payment by you to the Company of any
tax-withholding obligation of the Company relating to this Option, including any
such obligation arising by reason of the vesting or exercise of this Option.
Notwithstanding anything to the contrary contained herein, you may not exercise
this Option unless the shares issuable upon exercise of this Option are then
registered under the Securities Act of 1933, or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act. 


(d)           By accepting this Option, you agree that you will notify the
Company in writing within fifteen (15) days after the date of any disposition of
any of the shares issued upon exercise of your Option that occurs within two (2)
years after the Grant Date or within one (1) year after such shares are
transferred upon exercise of your Option.
 
5.  This Option is not transferable except (i) by will or by the laws of descent
and distribution; or (ii) pursuant to a domestic relations order.  You may
deliver written notice to the Company, in a form satisfactory to the Company,
pursuant to which you designate a third party who, in the event of your death,
shall have the right to exercise the Option on the terms set forth in this
document.  During your life, this Option is exercisable only by you or a
transferee satisfying the conditions of this Section 5.  The terms of this
Option shall be binding upon the transferees, executors, administrators, heirs,
successors, and assigns of the Grantee.  The right of a transferee to exercise
the transferred portion of this Option shall terminate in accordance with your
right of exercise under Section 3 of this Option.   Note that if this Option is
transferred pursuant to a domestic relations order, the Option may cease to
qualify as an “incentive stock option” and may be deemed a non-statutory stock
option as a result of any such transfer.
 
6.  The term of this Option (“Expiration Date”) is six (6) years measured from
the date of grant, subject, however, to earlier termination upon your
termination of Continuous Service, as set forth herein and in the Plan.
 
7.  Any notices provided for in this Option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address most
recently on file with the Company.
 
8.             Nothing herein confers upon you any right to continue to serve
the Company or an Affiliate in any capacity or interferes with the right of the
Company or an Affiliate to terminate your service with or without cause and with
or without notice.


9.  This Option is subject to all the provisions of the Plan, a copy of which is
available at the Website, and its provisions are hereby made a part of this
Option, including without limitation the provisions of Section 5 of the Plan,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this Option and those of the
Plan, the provisions of the Plan shall control.  This Terms and Conditions of
Stock Option sets forth the entire understanding between you and the Company
regarding the acquisition of stock in the Company and supersedes all prior oral
and written agreements on that subject with the exception of options previously
granted and delivered to you under the Plan (including the Prior Plans).
 
 
IN WITNESS WHEREOF, the parties hereunto set their hands as of the date the
Certificate is accepted on the Website.
 
NVIDIA CORPORATION
 
Jen-Hsun Huang
President and Chief Executive Officer
 










GRANTEE
 
 
 
(Acceptance designated electronically at the Website.)


--------------------------------------------------------------------------------


